United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20154
                        Conference Calendar



EDGAR FERNANDO BLANCO PUERTA,

                                    Petitioner-Appellant,

versus

UNITED STATES DEPARTMENT OF JUSTICE, Office of Attorney
General; MICHAEL T. SHELBY, United States Attorney
(Southern District of Texas); NEIL H. ADLER, Federal Bureau
of Prisons,

                                    Respondents-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. 4:05-CV-36
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Edgar Fernando Blanco Puerta, federal prisoner #16259-179,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition without prejudice to Puerta’s seeking relief via the

appropriate procedural vehicle.   Although Puerta has briefed the

merits of his claims, he has failed to address the procedural

issue presented by the district court’s dismissal of his

petition.   Puerta has failed to brief the sole relevant issue for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20154
                                 -2-

appeal.   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).    His appeal therefore is dismissed

as frivolous.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.